BLD-180                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 17-2733
                                       ___________

                                   KALU ORJI KALU,
                                                Petitioner

                                             v.

               ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                          Respondent
                    ____________________________________

                       On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A096-637-463)
                  Immigration Judge: Honorable Kuyomars Q. Golparvar
                      ____________________________________

           Submitted on Respondent’s Motion to Dismiss and for Summary Action
                   Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                      April 19, 2018
              Before: RESTREPO, BIBAS, and NYGAARD, Circuit Judges

                             (Opinion Filed: April 23, 2018)
                                     ___________

                                        OPINION *
                                       ___________

PER CURIAM



       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
       Kalu Orji Kalu petitions for review of the Board of Immigration Appeals’ (“BIA”)

denial of his motion to reconsider his order of removal. The Government has filed a

motion for summary disposition. We will grant that motion and deny the petition for

review.

       The relevant background is set forth in our opinion in Kalu v. Attorney General,

702 F. App’x 40 (3d Cir. 2017) (per curiam). In that opinion, we explained our reasons

for dismissing in part and denying in part Kumar’s petition for review of his final order of

removal to Nigeria. Among other things, we rejected Kalu’s arguments that the BIA

improperly applied a “heightened” standard for obtaining a waiver of inadmissibility

under 8 U.S.C. 1182(h), that the BIA should have differently considered records from his

criminal case in determining the amount of loss that his crimes caused, that the

Immigration Judge should have recused himself, and that the BIA should have

determined that he was not removable for having been convicted of a crime involving

moral turpitude. See id. at 43-44.

       While Kalu’s petition was pending, he filed a motion with the BIA to reconsider

the same order of removal that was under our review. In that motion, Kalu repeated the

same arguments that the BIA already had rejected and that were pending before us. The

BIA denied Kalu’s motion on the ground that his reiterated arguments did not identify

any legal or factual error in its prior decision as required by 8 C.F.R. § 1003.2(b)(1).

       Kalu now petitions for review of that ruling as well. The Government has filed a

motion to dismiss the petition for lack of jurisdiction or for summary disposition, which
                                              2
we construe as a motion for summary action under 3d Cir. L.A.R. 27.4 (2010) and 3d Cir.

I.O.P. 10.6. So construed, we will grant the motion.

       We construe Kalu’s arguments as at least partly raising legal issues that we have

jurisdiction to review under 8 U.S.C. § 1252(a)(2)(D). Thus, we have jurisdiction under

8 U.S.C. § 1252(a)(1). We review the BIA’s denial of reconsideration only for abuse of

discretion, Castro v. Att’y Gen., 671 F.3d 356, 364 (3d Cir. 2012), and will not disturb it

unless it is “arbitrary, irrational, or contrary to law,” id. at 365 (quotation marks omitted).

       The purpose of a motion to reconsider is to “request that the Board reexamine its

decision in light of additional legal arguments, a change of law, or perhaps an argument

or aspect of the case which was overlooked.” Id. at 364 (quoting In re Ramos, 23 I. & N.

Dec. 336, 338 (BIA 2002)). Thus, “[t]he BIA does not abuse its discretion by denying a

motion to reconsider where the motion repeats arguments that the BIA has previously

rejected.” Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006) (per curiam). Still less

could we say that the BIA abused its discretion by again rejecting arguments that we later

rejected as well. For these reasons, we will grant the Government’s motion and deny

Kalu’s petition for review.




                                               3